Title: From Thomas Jefferson to Benjamin Galloway, 28 July 1803
From: Jefferson, Thomas
To: Galloway, Benjamin


          
            
              Dear Sir
            
            Monticello July 28. 1803.
          
          Your favor of the 19th is dated on the day I left Washington and finds me here, where I propose to pass our annual recess during the sickly season. the letter of which you desire a copy is among my papers at Washington, locked up, and the key here so that no copy of it can be obtained till I return, the last week in September when, if not too late for your purpose it shall be attended to. I have examined my papers here and find among them only a complimentary note recieved in November 1797. Accept my respectful salutations 
          
            
              Th: Jefferson
            
          
        